 

Exhibit 10.1

 

PLAN OF LIQUIDATION AND DISSOLUTION

 

This Plan of Liquidation and Dissolution (the “Plan”), dated as of December 31,
2018, is entered into by and between ICON ECI Fund Fifteen, L.P., a Delaware
limited partnership (the “Company”), and ICON GP 15, LLC, a Delaware limited
liability company (the “General Partner”), and is intended to accomplish the
complete liquidation and dissolution of the Company in accordance with
provisions of the Delaware Limited Partnership Act.

 

RECITALS

 

WHEREAS, the Company and the General Partner, among others, are parties to an
Amended and Restated Limited Partnership Agreement, dated as of May 25, 2017
(the “LP Agreement”); and

 

WHEREAS, the General Partner has determined that it is in the best interest of
the Company to complete the liquidation and dissolution of the Company pursuant
to the adoption of this Plan; and

 

WHEREAS, in furtherance hereof, the General Partner shall (i) place all of the
Company’s assets and liabilities, including any cash, in a liquidating trust
(the “Liquidating Trust”), with ICON Capital, LLC as its managing trustee (the
“Managing Trustee”), for the benefit of the holders of units of limited
partnership interests of the Company (the “Partners”); and (ii) cause the
Liquidating Trust, pursuant to the terms of a Liquidating Trust Agreement (the
“Liquidating Trust Agreement”) by and among the Company, the Managing Trustee,
and NRAI Services, LLC, as resident trustee (the “Resident Trustee” and, with
the Managing Trustee, the “Trustees”), of even date herewith and attached as
Exhibit A hereto, to distribute all of the net cash proceeds from the sale of
assets of the Liquidating Trust and cash, less reserves for any contingent
liabilities, to the beneficiaries of the Liquidating Trust; and

 

WHEREAS, pursuant to the terms of the Liquidating Trust Agreement, the Partners
of the Company shall receive, in exchange for their respective units of limited
partnership interests, a pro rata beneficial interest in the Liquidating Trust;
and

 

WHEREAS, in furtherance of the liquidation and dissolution of the Company as
described herein, the General Partner has adopted and approved this Plan.

 

NOW THEREFORE, the General Partner authorizes the following on behalf of the
Company:

 

1. The Company shall enter into, execute and deliver the Liquidating Trust
Agreement with the Trustees.

 

 

 

  

2. The Company shall enter into, execute and deliver to the Managing Trustee a
Bill of Sale, Assignment, Acceptance and Assumption Agreement, which is attached
hereto as Exhibit B (the “Bill of Sale”), which, together with related transfer
instruments, shall transfer and assign to the Managing Trustee, on behalf of the
Liquidating Trust, all right, title, interest in and to, and liabilities and
obligations related to, all assets, including, but not limited to, any cash
reserves and any other assets and liabilities held by the Company as of the date
of such Bill of Sale. The assets in the Liquidating Trust shall be reserved,
liquidated or distributed by the Managing Trustee in accordance with the terms
of the Liquidating Trust Agreement.

 

3. The Company shall continue to indemnify the General Partner and its officers,
directors, managers, members, employees and agents in accordance with the
Company’s Certificate of Limited Partnership, the LP Agreement and any
contractual arrangements, for actions taken in connection with this Plan. The
General Partner is authorized to obtain and maintain insurance as may be
necessary, appropriate or advisable to cover the Company’s obligations
hereunder.

 

4. If for any reason the General Partner determines that such action would be in
the best interests of the Company, it may amend or modify the Plan and the
actions contemplated hereunder without any further action or approval from the
Partners.

 

5. The General Partner shall cause the Company to file with the Secretary of
State of the State of Delaware a Certificate of Cancellation, which cancels the
Company’s Certificate of Limited Partnership.

 

6. The General Partner shall take any and all other actions deemed required,
necessary or desirable to complete the liquidation and dissolution of the
Company, including, but not limited to, the execution and delivery of any and
all agreements, certificates, instruments or other documents deemed required,
necessary or desirable in connection therewith.

 

[The remainder of this page is left intentionally blank.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Plan as of the date
first set forth above.

 

ICON ECI FUND FIFTEEN, L.P.     By: ICON GP 15, LLC     its General Partner    
    By: /s/ Michael A. Reisner       Name:  Michael A. Reisner    
Title:  Co-Chief Executive Officer and Co-President       ICON GP 15, LLC    
By: /s/ Michael A. Reisner        Name:  Michael A. Reisner     Title:  Co-Chief
Executive Officer and Co-President          

 

 

 

 

EXHIBIT A

Liquidating Trust Agreement

 

 

 

 

EXHIBIT B

Bill of Sale, Assignment, Acceptance and Assumption Agreement

 

 

 

